6*7-/5
                                  ELECTRONIC RECORD




COA #      03-13-00180-CR                         OFFENSE:        21.11


           Juan David Garza, Jr. v. The State
STYLE:     ofTexas                                COUNTY:         Hays

COA DISPOSITION:        AFFIRMED                  TRIAL COURT:    22nd District Court


DATE: 04/09/15                      Publish: NO   TC CASE #:      CR-08-846




                          IN THE COURT OF CRIMINAL APPEALS



          Juan David Garza, Jr. v. The State of
STYLE:    Texas                                        CCA#:             fe*7-/r
         APPELLANT^                    Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         Wfof?)                                        JUDGE:

DATE:     Q fUU^O/r                                    SIGNED:                          PC:_

JUDGE:        $fi\CtAA.«C>^                            PUBLISH:                         DNP:




                                                                                        MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD